DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was received via voicemail from Surinder Sachar (Reg. No. 34,423) on March 4, 2022, after having an interview with Surinder Sachar on March 3, 2022.

The application has been amended as follows:

Claim 31. (Currently Amended) A storage device connectable to a host device via an interface, the storage device comprising: 
a nonvolatile memory that cannot overwrite data written in a memory area; and 
a controller configured to control writing/reading of data to/from the nonvolatile memory in response to a request from the host device, which is receivable from the host device in a case that the storage device is connected to the host device, wherein 

a garbage collection processor configured to execute garbage collection to reuse a memory area on the nonvolatile memory in which unnecessary data remain; and 4Application No. 16/921,296 Reply to Office Action of November 23, 2021 
a garbage collection controller configured to stop the garbage collection executed by the garbage collection processor when the storage device is in a loaded state equal to or less than a threshold value, and 
the garbage collection controller is configured to: 
calculate a ratio of idle time of the host device the idle time of the host device, the notification being receivable from the host device in the case that the storage device is connected to the host device; 
perform determination of whether or not the storage device is in the loaded state equal to or less than the threshold value to determine whether or not the garbage collection being executed by the garbage collection processor is stopped, when the notification indicating that the host device is in a first state is received from the host device in a case that the calculated ratio exceeds a reference value; and 
perform determination of whether or not the storage device is in the loaded state equal to or less than the threshold value to determine whether or not the garbage collection being executed by the garbage collection processor is stopped, when the notification indicating that the host device is not in the first state is received from the host device in a case that the calculated ratio is equal to or less than the reference value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL L WESTBROOK/Examiner, Art Unit 2139  

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139